     \




 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTICT OF CALIFORNIA
10
     LAWRENCE VASQUES,                                  Case No.: 2:17-cv-01524-CKD
11
                              Plaintiffs,               ORDER ON STIPULATED REQUEST TO
12                                                      EXTEND DEADLINE TO COMPLETE
                                                        DEPOSITIONS AND CONTINUE TRIAL
13                         vs.                          DATE
14   PROTECTION ONE, INC., and DOES 1
     through 50, inclusive,
15

16               DEFENDANTS.

17

18

19          The Court, having reviewed the stipulated request to extend the deadline to complete

20   depositions and continue trial in this matter, and finding good cause, rules as follows:

21          The stipulated request is GRANTED. The Court ORDERS as follows:

22          (1) The parties may take the deposition of Dave Lomas;

23          (2) The parties may take additional deposition of the Person Most Knowledgeable

24              pursuant to the deposition notice for which Betsy Scott was presented;

25          (3) The parties may take deposition of witnesses disclosed within any investigation files

26              produced by Defendant PROTECTION ONE in response to the foregoing;

27          (4) The parties shall supplement their disclosures and discovery responses as appropriate;

28          (5) The parties shall complete the foregoing by no later than April 30, 2019; and
 1         (6) Trial in this matter shall be continued until September 23, 2019.
 2

 3                IT IS SO ORDERED.
 4   Dated: February 21, 2019
 5
                                                    _____________________________________
                                                    CAROLYN K. DELANEY
 6                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
